Case 2:18-cv-11061-MFL-PTM ECF No. 26, PageID.1784 Filed 12/08/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH KARL WILLIAMS,

      Petitioner,                                           Case No. 18-cv-11061
                                                            Hon. Matthew F. Leitman
v.

NOAH NAGY,

     Respondent.
__________________________________________________________________/

       ORDER DENYING PETITIONER’S EMERGENCY MOTION
       FOR A TEMPORARY RESTRAINING ORDER (ECF No. 25)

      Petitioner Kenneth Karl Williams a state prisoner in the custody of the

Michigan Department of Corrections (the “MDOC”). In 2018, Williams filed a pro

se petition for a writ of habeas corpus seeking relief from his convictions pursuant

to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) On July 31, 2020, the court dismissed

the petition because it “fail[ed] to comply with the applicable statute of limitations.”

(Op. and Order, ECF No. 19, PageID.1724.) Williams is now appealing that

dismissal in the United States Court of Appeals for the Sixth Circuit. (See Notice of

Appeal, ECF No. 22.)

      After Williams filed that appeal, he filed a separate civil action that was

assigned to another Judge on this Court. See Williams v. Michigan Dep’t of

Corrections, E.D. Mich. Case No. 20-cv-12349 (Murphy, J.). In that civil action,


                                           1
Case 2:18-cv-11061-MFL-PTM ECF No. 26, PageID.1785 Filed 12/08/20 Page 2 of 3




Williams alleges that the named defendants acted with deliberate indifference to his

health due to the spread of COVID-19 at the G. Robert Cotton Correctional Facility

where he is incarcerated. See id.

      Williams has now filed a motion for a temporary restraining order in this

habeas action. (See Mot., ECF No. 25.) In that motion, Williams argues that his

“continued confinement” violates his constitutional rights because of “the danger

posed to him by the COVID-19 pandemic.” (Id., PageID.1776.)

      The Court has carefully reviewed Williams’ motion and denies it. The motion

is not properly filed in this habeas action. The subject matter of the motion (the

alleged inability of the MDOC to keep him safe from COVID-19) is not related in

any way to the merits of Williams’ habeas petition (which seeks relief from his

underlying state-court convictions on the merits). Instead, the motion appears to

relate to Williams’ pending civil action, which is separate from this habeas case.

Finally, even if the court construed Williams’ motion as one seeking bond pending

appeal, the Court would still deny the motion. Simply put, Williams has not shown

why he would be entitled to bond under these circumstances. See Blocksom v. Klee,

2015 WL 300261, at *4 (E.D. Mich. Jan. 22, 2005) (denying bond to habeas

petitioner who has not yet been granted habeas relief and explaining standards for

evaluating a bond motion by a petitioner who has not yet obtained habeas relief).




                                         2
Case 2:18-cv-11061-MFL-PTM ECF No. 26, PageID.1786 Filed 12/08/20 Page 3 of 3




      For all of the reasons stated above, Williams’ motion for a temporary

restraining order (ECF No. 25) is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: December 8, 2020              UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 8, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
